PER CURIAM.
In these consolidated appeals, we have for consideration the final judgment of dissolution of marriage and resulting orders affecting the distribution of marital assets. We find no error in the trial judge’s determination of the equitable distribution of the assets of the parties. The trial judge effected a nearly equal division of the assets of the parties. We, therefore, affirm the orders on appeal affecting the distribution of marital assets.
We do find, however, that the trial judge erred in requiring appellant husband to pay the attorney’s fees of appellee wife. Wife conceded at the hearings in the trial court that she has the same earning potential as husband. That, coupled with the nearly equal distribution of marital assets, causes us to conclude that it was error to award attorney’s fees to wife. We, therefore, reverse the award of attorney’s fees to appel-lee wife.
Affirmed in part and reversed in part.
RYDER, A.C.J., and CAMPBELL and PATTERSON, JJ., concur.